Fourth Court of Appeals
                                   San Antonio, Texas
                                          October 7, 2022

                                       No. 04-22-00445-CV

           IN THE INTEREST OF H.N.G., R.S.G., R.A.T., AND J.M.T., children,

                   From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2021PA00671
                      Honorable Charles E. Montemayor, Judge Presiding

                                            ORDER
       This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Appellant’s brief was originally due August 18, 2022. When
appellant’s brief was not filed, we ordered appellant’s attorney to file appellant’s brief on or
before October 3, 2022. On October 4, 2022, appellant filed a motion for extension of time,
requesting an extension to October 23, 2022.

       Appellant’s motion for extension of time to file appellant’s brief is GRANTED. We
ORDER appellant to file appellant’s brief on or before October 23, 2022. Because of the time
constraints of this accelerated appeal and the time that has passed from appellant’s original
deadline of August 18, 2022, no further extensions will be granted.

        If appellant’s brief is not filed by October 23, 2022, we will abate this appeal to the trial
court for an abandonment hearing. See TEX. FAM. CODE ANN. § 107.013(a)(1) (giving indigent
persons a right to counsel in parental-rights termination cases); In re M.S., 115 S.W.3d 534, 544
(Tex. 2003) (holding that this right to counsel includes the right to effective counsel).

Entered on this 7th day of October, 2022.
                                                              PER CURIAM


ATTESTED TO: ____________________________
                       MICHAEL A. CRUZ,
                       Clerk of Court